t c memo united_states tax_court j erik and carris j kocher petitioners v commissioner of internal revenue respondent docket no filed date j erik kocher and carris j kocher pro sese carol-lynn eb moran for respondent memorandum opinion dean special_trial_judge respondent issued a notice_of_deficiency to petitioners for taxable_year in the notice respondent determined a deficiency of dollar_figure in federal_income_tax and an accuracy-related_penalty of dollar_figure under section - - a ’ respondent later raised a new issue and asserted an increased deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure the issues for decision are whether petitioners are entitled to dependency_exemption deductions for their children if petitioners are entitled to the deductions whether they are liable for the alternative_minimum_tax and whether petitioners were negligent disregarded rules or regulations or substantially understated their income_tax background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in glen mills pennsylvania at the time their petition was filed petitioners claimed dependency_exemption deductions for their children on their joint form_1040 u s individual_income_tax_return petitioners wrote na in the section provided for listing the social_security numbers ssn’s of claimed dependents petitioners’ children are all u s citizens under the age of and do not have ssn’s unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency determining that petitioners were subject_to the alternative_minimum_tax prescribed by sec_55 on account of the number of dependency_exemptions claimed for their children petitioners filed a timely petition for redetermination of the deficiency and later amended their petition in respondent’s answer to petitioners’ amendment to their petition respondent challenged petitioners’ entitlement to dependency_exemption deductions for their children because of petitioners’ failure to provide ssn’s for their children and respondent asserted an increased deficiency and an increased addition_to_tax under sec_6662 resolution of the dependency_exemption issue in favor of respondent will resolve the alternative_minimum_tax issue if petitioners are not entitled to the dependency_exemptions they are not subject_to the alternative_minimum_tax discussion taxpayers are entitled to claim an exemption for each child who qualifies as a dependent under sec_151 and sec_152 sec_151 provides no exemption shall be allowed under this section with respect to any individual unless the tin of such by order dated date the court construed petitioners’ amendment to make a claim for an overpayment_of_tax for tax_year q4e- individual is included on the return claiming the exemption a tin is the identifying number assigned to a person under sec_6109 sec_7701 sec_6109 provides that the ssn issued to an individual is the identifying number of the individual except as otherwise specified under applicable regulations the regulations specify that individuals required to furnish a tin must use an ssn unless the individual is not eligible to obtain an ssn or unless the individual is required to use an employer_identification_number see sec_301 a a b and c proced admin regs any individual who is duly assigned a social_security_number or who is entitled to a social_security_number will not be issued an irs individual_taxpayer_identification_number sec_301 d proced admin regs all u s citizens are eligible to receive ssn’s see c f_r sec_422 respondent bears the burden_of_proof with respect to new matters not raised in the notice_of_deficiency thus respondent must establish that petitioners are not entitled to the exemptions they claimed for their children see rule a the parties have stipulated that petitioners’ children are u s citizens and petitioners do not contend that their children are sec_151 which was added to the code by the small_business job protection act of publaw_104_188 sec a 110_stat_1853 generally applies to returns due on or after date - ineligible for ssn’s thus under sec_15l e and the applicable regulations petitioners cannot properly claim dependency_exemption deductions for their children unless they provide ssn’s for them deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 petitioners however ask the court to find that sec_151l e is invalid because of its obvious coercive and irrelevant nature or to require the irs to issue individual taxpayer identification numbers for their children they are opposed to having ssn’s assigned to their children because they conscientiously object to obligating their children to an irrevocable contract and believe it is not right to indenture minors for life we recently held that the ssn requirement is the least restrictive means of achieving the government’s compelling interests in implementing the federal tax system in a uniform mandatory way and in detecting fraudulent claims to dependency_exemptions see miller v commissioner t c __ davis v commissioner tcmemo_2000_210 in miller and in davis the taxpayers raised religious objections to the use of ssn’s we explicitly rejected the taxpayers’ suggestion that the -- - commissioner could accommodate their religious beliefs by issuing individual taxpayer identification numbers for their children because it would be a less effective means of detecting fraud than requiring ssn’s see miller v commissioner supra davis v commissioner supra we do not question the sincerity of petitioners’ objections to obtaining ssn’s for their children petitioners however are not entitled to the benefit of dependency_exemption deductions afforded by sec_151 unless they obtain the ssn’s clearly required by sec_15l e see miller v commissioner supra davis v commissioner supra accordingly we uphold respondent’s determination that petitioners are not entitled to dependency_exemption deductions for their children respondent has conceded that if petitioners are not entitled to dependency_exemption deductions they are not liable for the alternative_minimum_tax we therefore turn our attention to petitioners’ liability for an addition_to_tax under sec_6662 a sec_6662 imposes a penalty of percent of the portion of an underpayment attributable to negligence or disregard of rules or regulations or attributable to any substantial_understatement_of_income_tax see sec_6662 b and negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal - revenue code and disregard is defined as any careless reckless or intentional disregard sec c an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 for purposes of this computation the amount of the understatement is reduced to the extent there is or was substantial_authority for the taxpayers’ treatment of an item or the relevant facts affecting an items’ tax treatment were adequately disclosed in the taxpayers’ return or in an attached statement and there is a reasonable basis for the tax treatment of such item see sec_6662 d b the accuracy-related_penalty does not apply if petitioners had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment see sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith is determined case by case taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor generally is the extent of the taxpayers’ effort to assess their proper tax_liability see id an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances may indicate reasonable_cause see id as respondent has the burden of proving new matters pleaded --- - in his answer respondent must prove petitioners are liable for the addition_to_tax under sec_6662 see rule a at trial carris kocher testified she was aware they were required to include ssn’s for their children in order to obtain dependency_exemptions when she and her husband filed their federal_income_tax return in claiming exemptions for their children but failing to provide ssn’s petitioners intentionally disregarded rules and regulations moreover they substantially understated their income_tax petitioners reported tax due of dollar_figure on their return a deficiency of dollar_figure resulted from the denial of dependency_exemptions there is no substantial_authority for petitioners’ omission of their children’s ssn’s on their return nor did petitioners make adequate_disclosure of the relevant facts regarding their omission see sec_1_6662-4 income_tax regs revproc_97_56 1997_2_cb_582 the deficiency thus exceeds the greater of percent of the tax required to be shown on their return for the taxable_year or dollar_figure petitioners do not qualify for the reasonable_cause exception of sec_6664 they had no reasonable_cause to to claim exemptions for their children because they had no intention of including ssn’s for the children and were aware of the ssn requirement petitioners are not excused from satisfying the specific statutory regquirements for any deduction they claim - we therefore hold that petitioners are liable for the accuracy- related penalty of sec_6662 to reflect the foregoing decision will be entered for respondent
